DETAILED ACTION
	The following is in response to the amendments and arguments filed and entered with the RCE filed 11/02/2020.  Claims 30-47 are pending, claims 1-29 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
 
Specification
Applicant’s amendments to the abstract overcome the prior objects.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 30, 36 and 42 are vague and indefinite, it is unclear what is being claimed and as such the metes and bounds of the claims may not be determined.  Specifically as to claim 30, where is the request being sent?  Is the memory in the apparatus?  If so, it appears an identifier of the DR is stored in the memory and then a request is sent from the apparatus to receive the same digital resource.  Where is the ledger?  Is the ledger in the apparatus?  The metes and bounds of the claims are unclear.  The same applies to claims 36 and 42.  Specifically as to claim 36, the claim appears to be directed to an apparatus with a processor and a memory to cause the apparatus to store a plurality of identifiers of digital resources and determine a transaction.  The “determine” step is confusing as to the metes and bounds of the claim as it is a confusing limitation that appears to be directed to a step of determine a transaction.  There may be an additional step of casing an indication but the way the claim is recited and written, it is unclear as to the metes and bounds of the claim.  If this is a further step, applicant should amend the claim format to include an indent for each step or element.  Specifically as to claim 42, the metes and bounds of the claim are unclear as to the “causing”  as it appears this may be amended to --generating, responsive to the determining the transaction, an indication-- or the like to clarify the metes and bounds of the claim.   
Claim 30 recites the limitation "the processing unit" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the processing unit" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:

2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
Step 2B, and the claim should be rejected for lack of subject matter eligibility.

 	Claims 30-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite storing identifiers and verifying a transaction is authorized. 
The claim as a whole recites a method of organizing human activity, specifically a fundamental process of risk mitigation. The claimed invention is a method that allows for users to verify authorization to access a digital resource which is a method of managing interactions between people and a fundamental economic practice of risk mitigation. Thus, the claim recites an abstract idea. The mere nominal recitation of a generic processor does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of authentication of access to resources in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an authentication process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing and analyzing information) such that it amounts no more than mere instructions to apply the exception using a generic computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Claims 30-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites storing identifiers and verifying a transaction is authorized.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than mere instructions to implement the idea on a computer. Viewed as a whole under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  These additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014); 2019 PEG.
The claim as a whole, does not amount to significantly more than the abstract idea itself because: the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the practicing of the abstract idea. 
Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of claims 30-47 otherwise styled as a process, machine or manufacture, for example, would be subject to the same analysis.  
Further, the elements of the dependent claims (the dependent claims include limitations that define a scheme for managing resources and providing permission to access them, etc. ) do 

Claims 42-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Nonfunctional descriptive material that does not constitute a statutory process, machine, manufacture, or composition of matter are nonstatutory under 35 U.S.C. 101. Certain types of descriptive material, such as music, literature, art, photographs, and mere arrangements or compilations of facts or data, without any functional interrelationship is not a process, machine, manufacture, or composition of matter. Nonfunctional descriptive material may be claimed in combination with other functional descriptive multi-media material on a non transitory computer-readable medium to provide the necessary functional and structural interrelationship to satisfy the requirements of 35 U.S.C. 101. 
Data structures not claimed as embodied in non transitory computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure’s functionality to be realized, and is thus statutory.
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feeney (US 2016/0098723 A1).

Specifically as to claim 31, responsive to the user being verified as being authorized to access the digital resource, provide the digital resource to the user (see para 26, 40-41, 49-50, 55 and 59).  
Specifically as to claim 32, cause transmission of a request for authorization concerning the digital resource (see para 26, 40-41, 49-50, 55 and 59).  
Specifically as to claim 33, wherein the request for authorization is addressed to a distributed block chain transaction ledger distinct from the first distributed block chain ledger (see para 26, 40-41, 49-50 and 59).  
Specifically as to claim 34, verify, using a distributed block chain certification ledger, that the apparatus is of a correct type to provide the digital resource to the user, the distributed block chain certification ledger being distinct from the first distributed block chain ledger and the distributed block chain transaction ledger (see para 26, 40-41, 49-50, 55 and 59).  
Specifically as to claim 35, verify the user is authorized to access the digital resource by transmitting a request to a node (see para 26, 40-41, 49-50 and 59).  

Specifically as to claims 37 and 43, store a local copy of the distributed block chain transaction ledger and the second distributed block chain ledger (see para 26, 40-41, 49-50 and 59).  
Specifically as to claims 38 and 44, wherein Merkle hashes of the distributed block chain transaction ledger and the second distributed block chain ledger are combined into a single hash when adding new blocks (see para 26, 40-41, 49-50, 55 and 59).  
Specifically as to claims 39 and 45, render at least one of the distributed block chain transaction ledger and the second distributed block chain ledger unusable responsive to a determination the apparatus is being tampered with (see para 26, 40-41, 49-50 and 59).  
Specifically as to claims 40 and 46, permanently delete at least one encryption key (see para 26, 40-41, 49-50, 55 and 59).  
Specifically as to claims 41 and 47, associate a validity time with the indication (see para 26, 40-41, 49-50 and 59).


Specifically as to claim 30, 36 and 42,  Oberhauser et al. disclose an apparatus (and related method and apparatus) comprising at least one processor; and at least one memory including computer instructions, which when executed by the processing unit, cause the apparatus at least to: store in the at least one memory, an identifier of a digital resource; send, from a transmitter of the apparatus, a request to receive the digital resource in the apparatus, the request comprising the identifier and verify, using a first distributed block chain ledger, which comprises grants of access rights, that a user of the apparatus is authorized to access the digital resource wherein the digital resource comprises a digital data file or an executable program (see para 9, 175).  
Specifically as to claim 31, responsive to the user being verified as being authorized to access the digital resource, provide the digital resource to the user (see para 293).  
Specifically as to claim 32, cause transmission of a request for authorization concerning the digital resource (see para 213).  
Specifically as to claim 33, wherein the request for authorization is addressed to a distributed block chain transaction ledger distinct from the first distributed block chain ledger (see para 213).  
Specifically as to claim 34, verify, using a distributed block chain certification ledger, that the apparatus is of a correct type to provide the digital resource to the user, the distributed block chain certification ledger being distinct from the first distributed block chain ledger and the distributed block chain transaction ledger (see para 159).  

Claims 36-41 and 43-47 recite essentially similar limitations as claims 30-35 and are rejected for the same reasoning.

Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive.
With regards to the rejections of  claims 30-41 as being indefinite for not being directed to a process or machine and embracing two different statutory classes of invention, Applicant’s amendments overcome.  Applicant’s amendments have necessitated the new grounds for rejection under 35 USC 112(b).  Examiner maintains the grounds of rejection for indefiniteness with regards to the metes and bounds of the claims.
With regards to applicant’s argument Feeney does not verify access rights in a blockchain, Examiner disagrees.  Feeney discloses verification that the user is authorized access right in a block chain in para 34 “a third party known as a certificate authority is available to verify that the possessor of the private key is a particular entity; thus, if the certificate authority may be trusted, and the private key has not been stolen, the ability of an entity to produce a digital signature confirms the identity of the entity, and links the file to the entity in a verifiable way”  as well as disclosure of the use of a blockchain for verification (see para 55 and figure 2).
	With regards to Oberhauser et al. is not available as prior art because paragraph 175 is not disclosed in the priority provisional application 62/241436 and is therefore not prior art, Examiner respectfully disagrees.  Paragraph 175 relates to describing figure 11 of US application Trust Level and Depth: The structure of the tree reflects different trust levels. The root node is the most trusted entity. The deeper a node is (i.e., the further it is from the root node), the lower its trust level is. The depth of a node gives only an estimation of the trust level and should not be used to make business critical decisions. Instead of using the depth the trust level of the Identity Service Provider that has certified the identity should be used.” (page 3)
“Identity Service Provider (IdP): Identity Service Providers, in the following document abbreviated as IdPs, are organizations or parties that can certify identities. The trust level of an IdP is determined in a dynamic and subjective way by the involved parties. Each time two or more entities are interacting, and using their identities, every party checks the IdP public key against a white- or black-listed internal or public trusted database. This assures that there is no centralized maintained trust database and trust levels are determined by the involved parties and not enforced by an external organization” (page 3).  Pages 6-7 disclose use of smart contract to selectively share identity related information with counterparties and pages 8-9 disclose the multi-blockchain approach.  There is no requirement for the provisional priority 
With regards to applicant’s arguments with regards to the similarities of the instant to an issued US Patent, US Patents are case specific and cannot be used to create the basis for an argument.
With regards to applicant’s argument the instant claimed invention is eligible because the claims are not directed to an abstract idea grouping, Examiner respectfully disagrees.  The claims are directed to Certain Methods of organizing human activity(fundamental economic practice of mitigating risk).  Arguments with regards to mental processes are moot.
With regards to applicant’s argument the instant claimed invention provides a practical application by providing secure access to a system.  Applicant’s claim, as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Although the computer-related limitations are not wholly generic in nature and are specific to block chain, they are described at a high level in the Specification without any meaningful detail about their structure or configuration. As such, the computer-related limitations are not sufficient to integrate the judicial exception into a practical application.  Applicant argues claim 30 provides particular steps relying on particular devices and performed in a particular order, Examiner disagrees.  By applicant’s own admission, “It is to be understood that the embodiments of the invention disclosed are not limited to the particular structures, process steps, or materials disclosed herein…” see para 63 of the originally specification.  

Applicant’s claims are directed to authorization for access to resources which is an abstract idea under fundamental economic practices.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  Further, the claims do not amount to significantly more than the abstract idea itself.  In other words, there are no other limitations in the claims that show a patent eligible application of the abstract idea (more than a mere instruction to perform the abstract idea).  Further, by applicant’s own admission, the claimed invention (an abstract idea of authorization for access to resources) is not performed on a special use computer but instead on a general purpose computer (“which may comprise, for example, a single- or multi-core processor wherein a single-core processor comprises one processing25 core and a multi-core processor comprises more than one processing core …” paragraph 45 of originally filed specification). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ford discloses management using a secure decentralized transaction ledger.  Dillenberger et al. disclose parallel execution of blockchain transactions.  Kurian et al. disclose using one or more of a private block chain, public block chain, and/or hybrid private and public block chain in order to control secure access to at least the private portions of the one or more block chains, or information therein, by issuing authentication credentials internally and/or externally and/or placing limits on the actions that may be taken within the one or more block chains, and in order to use private and public block chains to verify actions.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691